 GLENDORA PLUMBINGJ.Howard Jenks,d/b/a GlendoraPlumbingandPlumbers and Steamfitters Local 398,UnitedAssociation of Journeymen andApprenticesofthePlumbingandPipefitting Industryof theUnited Statesand Canada,AFL-CIOJointCouncilof theBrotherhoodofIndependentWorkers, affiliated with theNational Federation of Independent Unions(GlendoraPlumbing)andPlumbers andSteamfitters Local398, UnitedAssociationof Journeymenand Apprentices of thePlumbing and Pipefitting Industry of theUnitedStates and Canada,AFL-CIOandGlendoraPlumbing Service,PartyofInterest and Party to theContract. Case31-CA-331 and 31-CB-91May 31, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn November 2, 1966, Trial Examiner Eugene K.Kennedy issued his Decision in the above-entitledproceeding, finding that the Respondents hadengaged in and were engaging in certain unfair laborpracticesand recommending that they ceasetherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent Employer filed exceptionsto the Trial Examiner's Decision and a supportingbrief,and the General Counsel filed limitedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in this case and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions.We agree with the Trial Examiner that GlendoraPlumbing, herein called Glendora, and GlendoraPlumbing Service, herein called Service, constituteasingle-integratedbusinessentityand thatemployees of Glendora and Service comprise asingle unitappropriate for purposes of collectivebargaining.For a number of years J. Howard Jenks has beenengaged in the plumbing business under theiOn February22, 1966,UA Business Representative BattanytoldMr. Jenks that he heard that Mr. Jenks had signed a BIWagreement.Mr. Jenks replied that his wife had signed theagreement Upon Battany's accusation that this was a subterfuge,165 NLRB No. 1101fictitious name of Glendora Plumbing and has had acollective-bargaining agreement with the ChargingParty, herein referred to as the UA. The latestagreement was entered into on July 1, 1963, and waseffective through June 30, 1966. Prior to 1964,Glendora had a service department as well as a newconstruction department. The service department,withanormal complement of two or threeemployees, engaged in servicing, repair of plumbingandheatingsystems,smalladditions,andremodeling jobs, but did no new construction work.Late in 1963, the service department was largelydiscontinued although it continued to perform someservice or maintenance work for some of Glendora'sgeneral contractor customers.InMay or June 1964, a certificate of doingbusiness under the fictitious name of Service wasobtained by Orra Jenks, the wife of the owner ofGlendora. Around that same time, Mr. Jenks offereda job of serviceman with Service to Glendoraemployee Golden who had been performing suchwork for Glendora. Golden was instructed by Mr.Jenks to prepare a pickup truck belonging toGlendora for use as a service truck by Service. Sinceits inception, Service has used the same offices,telephone,postofficebox, toolroom, storagefacilities, and entrance as did Glendora. Each hadfree access to the other's equipment. Until lateFebruary 1966, all the regular employees of Servicehad been previously employed by Glendora andthere was a substantial interchange of employees ofthe two. During this period, work of Service was thesame asthat performed by the service department ofGlendora prior to 1964; Glendora and Serviceperformed work for thesamecustomers, Glendorawarranting its work to the general contractor for ayearandServicefulfillingthiswarrantybyperforming the necessary repairs, with Mr. Jenkssupervising both operations.On February 18, 1966, Mr. Jenks told JohnSherwood, UA member employed by Glendora, thathe was going to try doing a job with RespondentUnion, herein known as the BIW, and see whathappened. On February 21, 1966, Service signed acollective-bargaining agreement containing a union-security clause with BIW.1 On that same day, Mr.Jenks held a meeting with several of his employeesincluding some who were members of the UA.During that meeting, Mr. Jenks told the employeesthat he was going to assign the remainder of theCoral 60 housing tract job to Service under the BIWcontract. (Part of the work on that tract was at thattime being performed by Glendora.) Mr. Jenks alsotold the employees that the work in the servicedepartment would go up in volume and the plumbingdepartment would go down. Mr. Jenks told theemployees the cost of joining the BIW andMr. Jenks replied,"Well, it maybe a subterfuge,but it's a legalway of getting around the current labor agreement what we had ineffectat that time."299-352 0-70-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluded by saying he would like them to take theapplication for the BIW, which was on Mrs. Jenks'desk in the room, to their homes, look it over, andbring it back if they decided to fill it out. On thissame day Mr. Jenks told Glendora employee RexWaterman that he was thinking of going into thisnew Union, that he might go under doing it, but hewas going to give it a try.After February 21, 1966, the payroll records ofGlendora and Service showed a marked change. InthepayrollperiodimmediatelyprecedingFebruary 21,Glendorahad18productionemployees. Two weeks later Glendora had only two.Eleven employees, all members of the UA, were laidoff by Glendora.2 As to Service, from a complementof two full-time employees and five occasional part-time employees in February, it expanded to a total ofseven full-timeemployees and two part-timeemployees by May 1966. By August 1966, Servicehad expanded to 19 full-time employees, includingabout 14 new employees who had previously workedneither for Glendora or Service. None of theemployees laid off by Glendora were recalled forwork with Service at this or any time.After February 21, 1966, Glendora subcontractedat least three new construction jobs to Service. Inaddition, Service began to bid on new construction,forwhichMr. Jenks did the estimating andsupervision. Prior to that date, Service had done nonew construction work.Theforegoingdemonstratesbeyondanyreasonable doubt that Glendora and Service wereoperatedas a single-integratedbusiness entity.Accordingly,we reject Respondent Employer'scontention that the employees of Glendora andService constituted two separate bargaining units;we also find, in view of the foregoing, that serviceemployees were an accretion to the control unit ofwhich UA was at all relevanttimesthe exclusivebargaining representative.3Itfollows from the foregoing that RespondentEmployer was not free to negotiate a contract withRespondent Union covering employees of Service,and that by so doing and by transferring work fromGlendora to Service for performance under suchcontract, it withdrew and withheld recognition fromthe UA in violation of Section 8(a)(5); it unlawfullyassisted Respondent Union in violation of Section8(a)(2);and it interfered with, restrained, andcoerced its employees in the exercise of their right toYOf the fiveremaining,one quit andfour joined the BIW andwere puton the Service payroll.3The Trial Examiner found that, as of February 21, 1966, theUA was themajority representative of such unitbecause 12 of 18employees on Glendora's payroll were members of UA At thattime Servicehad two employeeson its payroll,a circumstancewhich does not affectthe UA's majoritystatus In any event, theagreement between RespondentEmployer and UA covering theemployeesof Service and Glendoracontinued in effect untilJune 30, 1966.Since thetotal complementof employees of Glendora andbe represented for purposes of collective bargainingby a representative of their own choice in violation ofSection 8(a)(1).We also find that Respondent Employer's entirecourse of conduct, particularly its selection ofmembers of UA for layoff, its transfer of work fromGlendora to Service, and its failure to recall the laid-off employees to perform work for Service whenService substantially increased its work force in Julyand August, constituted discrimination in the termsand conditions of employment of members of UAbecause of such membership in violation of Section8(a)(3) and (1) of the Act. Contrary to RespondentEmployer's contentions, neither the fact that Mr.Jenks later requested referrals from the UA hiringhall for employment with Glendora, nor the fact thathe informed the UA that he was willing to negotiate anew contract on behalf of Glendora negatives thecompelling inference of discriminatory motivationflowing from the facts set forth above. In each case itis clear that Mr. Jenks sought to limit employment ofUA members and to limit recognition of the UA astheir bargaining representative solely to so much ofGlendora's operations as he chose to continue. Also,at the time of these later events, Mr. Jenks hadalready transferred Glendora work to Service forperformance under the BIW contract and he did notrecall the laid-off employees to perform such workforService or to work for Service when hesubstantially increased its work force in July orAugust. In all the circumstances, his later dealingswith the UA serve to confirm rather than dispel thediscriminatorymotivation for the layoff of UAmembers.AccordinglyweadopttheTrialExaminer's finding that Respondent EmployerviolatedSection8(a)(3)interminatingtheemployment of 11 UA members on February 21,1966.4We also find that Respondent BIW violatedSection 8(b)(2) and (1)(A) by entering into a union-security agreement with Respondent Employer at atimewhen it did not represent an uncoercedmajority of employees in the appropriate unit.THE REMEDYHaving found that Respondent Employer andRespondent Union executed a collective-bargainingagreement containing a union-security provision at atime when another union, the UA, was the statutoryService was reduced during the month of February,we cannotassume that work always would have been available for all the 11employees laid off but for the fact that they were members of theUA However,these employees were entitled to be recalled whenService added to its payroll.As the Trial Examiner indicated, theavailability of work will have to be ascertained at the compliancestage of this proceeding in order to determine the amount ofbackpay to which these employees are entitled. The amount ofwork performed by the two discnmmatees called to work byGlendora must also be taken into account in determining theirbackpay. GLENDORA PLUMBING103bargainingrepresentative of Respondent Employer'semployees, we shall order Respondents to ceaseperforming,enforcing,orgivingeffect to theagreementdated February 21, 1966, and jointly andseverally to reimburse all employees of Glendoraand Service for moneys paid by them or deductedfrom theirearningsfor initiation fees, dues,assessments, or other obligations of membership inRespondent Union.5 Moreover, in accordance withour decision inIsisPlumbing & Heating Co.,138NLRB 716, andQuality Coal Corporation,139NLRB 492, we shall include an allowance forinterest thereon to be computed in the manner setforth inSeafarers InternationalUnion of NorthAmerica, Great Lakes District,138 NLRB 1142. Weshall also order that Respondent Employer withdrawand withhold recognition of the Respondent Union,and the Respondent Union to cease acting as thecollective-bargainingagentofRespondentEmployer's employees until that labor organizationiscertifiedas the exclusive representative ofRespondent Employer's employees. We shall furtherorder Respondent Union to cease and desist fromcausingRespondentEmployer to discriminateagainstemployees in violation of Section 8(a)(3) byentering into and maintaining an agreement whichconditions employment with Respondent Employeron membership in Respondent Union at a time whenitwas not the representative of an uncoercedmajority of these employees, and order RespondentCompany to cease and desist from assisting theRespondent Union in violation of Section 8(a)(2) byentering into a contract with it unless and until it iscertified as the representative of its employees.Having found that by entering into a contract withtheRespondentUnion,RespondentEmployerwithdrew recognition from the UA in violation ofSection8(a)(5),we shall order RespondentEmployer, upon request, to bargain with the UA asthe statutory representative of its employees.Having found that Respondent Employer hasdiscriminated against those employees who weremembers of the UA in violation of Section 8(a)(3) andhas not recalled or reemployed them, and that suchdiscrimination has been caused by RespondentBIW, we shall order Respondent Employer to offeremployees Robert Holmes, Wynn Kaufman, JohnSherwood, Rex Waterman, Victor Dimit, RogerFerguson, William Kehr, Richard Markland, CharlesMathis,RonaldRayfield,andLarrySamuelsimmediate and full reinstatement to their former orsubstantially equivalent positions and, if necessary,discharge any replacements hired in their stead. Weshall also order Respondents jointly and severally toreimburse these employees for loss of wages causedby Respondent Employer's discriminatory acts. Lossof pay shall be computed in accordance with theformula prescribed inF.W. Woolworth Company, 90NLRB 289, together with 6 percent interest perannum as prescribed in IsisPlumbing and HeatingCo., supra.Respondent Employer's unfair labor practices, asfound, strike at the heart of rights guaranteedemployeesby the Act. Unless appropriatelyrestrained, there is reasonable ground to anticipatethatRespondent Employer, in the future, willinfringe upon other rights guaranteed to employees.We shall, therefore, order Respondent Employer tocease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of theAct.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A. Respondent Employer, J. Howard Jenks, d/b/aGlendora Plumbing and Orra Jenks, d/b/a GlendoraPlumbing Service,6 its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Assisting the Joint Council of the Brotherhoodof Independent Workers, affiliated with the NationalFederation of Independent Unions, or any otherlabor organization, and from otherwise interferingwith the representation of its employees through alabor organization of their own choosing.(b)Recognizing the JointCounciloftheBrotherhood of IndependentWorkers, affiliatedwith the National Federation of Independent Unions,or any successor thereto, as the representative ofany of its employees for dealing with them withrespect to rates of pay, wages, hours of employment,or any other terms and conditions of employment,unless and until such labor organization shall havebeen certified by the Board as the exclusiverepresentative of the employees of Glendora andService.(c)Performing, enforcing, or giving effect to thecollective-bargainingagreement of February 21,1966,with Joint Council of the Brotherhood ofIndependent Workers, affiliated with the NationalFederation of Independent Unions, or entering intoor enforcing any extention, renewal, modification, orsupplement thereof, or any superseding collective-bargaining agreement with said labor organization.(d)Refusing to bargain collectively with UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, as the exclusive representativeof its employees in the following unit which the5Kennch Petrochemicals, Inc.,149NLRB 910,DowntownBakery Corp, 139 NLRB 13526Although no charge was filed against Service, we find that ithad actual notice of this proceeding and its interests were fullyrepresentedSince we also find that Glendora and Servicecomprise a single-integrated business entity for purposes of theAct, our Order shall run against Service as well as Glendora Cf.Frost Lumber Industries,101 NLRB 659 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard finds appropriate for the purposes ofcollective bargaining:AllemployeesofGlendora and Serviceperforming plumbing, heating, and piping work,and also plumbing repair work in the counties ofLosAngeles,Orange,Riverside,SanBernadino, Imperial, San Diego, Ventura, SantaBarbara, and San Luis Obispo, but excludingofficeclericalemployees,professionalemployees, guards, watchmen, and supervisorsas defined in the Act.(e)Discouragingmembership in the UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada, by discharging employees orotherwise discriminating in any manner in respect totheir tenure of employment or any terms or conditionof employment.(f)Inanyothermanner interferingwith,restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by anagreement requiringmembership in a labororganization, as authorized in Section 8(a)(3) of theAct,asamended, by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Withdraw and withhold all recognition fromthe Joint Council of the Brotherhood of IndependentWorkers, affiliated with the National Federation ofIndependent Unions, as a representative of any of itsemployees, for the purpose of dealing with them withrespect to rates of pay, wages, hours of employment,or other terms or conditions of employment, unlessor until said organization shall have been certified assuch representative by the Board.(b) Jointly and severally with Respondent Unionreimburse those employees who became members ofRespondentUnion after the execution of thecollective-bargainingagreement of February 21,1966, for moneys paid by them or deducted fromtheir earnings for initiation fees, dues, assessments,or other obligations of membership in RespondentUnion, together with interest at the rate of 6 percentper annum, in the manner set forth in the section oftheBoard'sDecision and Order entitled "TheRemedy."(c)Upon request, bargain collectively with theUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnitedStatesandCanada, as the exclusiverepresentative of the employees in the aforesaidappropriateunit,and, if an understanding isreached, embody such understanding in a signedagreement.(d)Offer those employees listed in that section oftheBoard'sDecision and Order entitled "TheRemedy" immediate and full reinstatement to theirformer or substantially equivalent position withoutprejudice to their seniority or other rights andprivileges originally enjoyed by them, dismissing, ifnecessary, any replacements hired in their stead,and jointly and severally with Respondent Unionmake them whole for any loss of pay they may havesuffered by reason of Respondent's discriminationagainst them, with backpay and interest to becomputed as prescribed in the section of thisDecision and Order entitled "The Remedy."(e)Notify any employees if presently serving inthe Armed Forces of the United States of their rightto reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces.(f)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to ascertain the amount ofbackpay due under the terms of this Order.(g)Post at its place of business in Glendora,California, copies of the attached notices marked"Appendix A" and "Appendix B."7 Copies of saidnotices, to be furnished by the Regional Director forRegion 31, after being signed by the appropriaterepresentatives, shall be posted by RespondentEmployer immediately after receipt thereof, and bemaintainedbyRespondentEmployer for 60consecutive days thereafter, in conspicuous places,including all places where notices to its employeesare customarily posted. Reasonable steps shall betaken by Respondent Employer to insure that saidnotices are not altered, defaced, or covered by anyother material.(h)Mail to the Regional Director for Region 31copies of the attached notice marked "Appendix A"for posting by the Respondent Union. Copies of saidnotice, to be furnished by said Regional Director,after being duly signed by the representatives ofGlendora and Service, shall be forthwith returned tosaid Regional Director for such posting.(i)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Decisionand Order, what steps the Respondent Employer hastaken to comply herewith.B. The Respondent Union, Joint Council of theBrotherhood of IndependentWorkers, affiliatedwith the National Federation of Independent Unions,its officers,agents,and representatives, shall:1.Cease and desist from:(a)Actingasthecollective-bargainingrepresentative of the employees of RespondentEmployer in the unit heretofore found appropriateby the Board, for the purpose of dealing with saidRespondent Employer concerning rates of pay,' In the event that this Order is enforced by a decree of awords"a Decision and Order"the words"a Decree of the UnitedUnited States Court of Appeals,there shall be substituted for theStates Court of Appeals Enforcing an Order " GLENDORA PLUMBINGwages, hours of employment, or other terms orconditions of employment,unlessand until suchlabor organization shall have been certified by theBoard as the exclusive representative of suchemployees.(b)Performing, enforcing, or giving effect to itscollective-bargainingagreementofFebruary 21,1966, with Glendora Plumbing Service, or enteringintoorenforcinganyextension,renewal,modification,orsupplement thereof, or anysuperseding collective-bargaining agreement withRespondent Employer.(c)Causing or attempting to cause RespondentEmployer to discriminateagainstemployees inviolation of Section 8(a)(3) of the Act by entering intoormaintaining any agreement with RespondentEmployer at a time it is not the representative of anuncoercedmajority of these employees, whichconditionsemploymentonmembershipinRespondent Union, or in any other manner causingor attempting to cause Respondent Employer todiscriminate against any employee in violation ofSection 8(a)(3) of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Jointly and severally with the RespondentEmployer reimburse those employees who becamemembers of Respondent Union after execution of thecollective-bargainingagreement of February 21,1966, for moneys paid by them or deducted fromtheir earnings for initiation fees, dues, assessments,or other obligations of membership in RespondentUnion, and jointly and severally with RespondentEmployer make whole the employees listed in thatsection of the Board's Decision and Order entitled"The Remedy" for any loss of pay they may havesuffered by reason of the discrimination practicedagainst them, together with interest at the rate of 6percent per annum, in the method set forth in thesection of the Board's Decision and Order entitled"The Remedy."(b)Post at its business office and meeting hallcopies of the attached notices marked "AppendixA" and "Appendix B."8 Copies of said notices, to befurnished by the Regional Director for Region 31,afterbeingdulysignedby the appropriaterepresentatives, shall be posted by the RespondentUnion immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicious places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken by the RespondentUnion to insure that said notices are not altered,defaced, or covered by any other material.(c)Mail to the Regional Director for Region 31signedcopiesof the attached notice marked"Appendix B" for posting by Glendora Plumbingand Glendora Plumbing Service. Copies of saidnotice, to be furnished by said Regional Director,after being duly signed by the Respondent Union's105representative, shall be forthwith returned to saidRegional Director for such posting.(d)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Decisionand Order, what steps the Respondent Union hastaken to comply herewith.9See fn 7.APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto a Decisionand Order of the NationalLaborRelationsBoard, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT assist the Brotherhood ofIndependentWorkers, or any other labororganization,or otherwise interfere with therepresentation of our employees through a labororganizationof their own choosing.WE WILL NOTrecognizethe Brotherhood ofIndependentWorkers,oranysuccessorthereto, as the representative of any of ouremployees for dealing with us with respect toratesof pay,wages,hours of employment, orother terms and conditions of employment,unless and untilsuch labororganization shallhave been certified by the Board as theexclusive representative of our employees.WE WILL NOT perform, enforce, or give effecttothecollective-bargainingagreement ofFebruary 21, 1966, with the Brotherhood ofIndependent Workers, or enter into or enforceanyextension,renewal,modification,orsupplementthereof,ofanysupersedingcollective-bargaining agreementwith said labororganization.WE WILL NOT discouragemembership in theUnitedAssociationofJourneymenandApprentices of the Plumbing and PipefittingIndustry of the United States and Canada,AFL-CIO, by discharging employees orotherwisediscriminating in any manner inrespect to their tenure of employment or anyterm or condition of employment.WE WILL NOT in any othermanner interferewith,restrain,or coerce employees in theexerciseof rightsguaranteedin Section 8 of theAct, except to the extent that such rights maybeaffectedbyanagreementrequiringmembershipinalabororganization,asauthorized in Section 8(a)(3) of the Act.WE WILL withdraw and withhold allrecognitionfromtheBrotherhoodofIndependentWorkers, as a representative ofany of our employees for the purpose ofdealingwith them with respect to rates of pay,wages, 106DECISIONSOF NATIONALLABOR RELATIONS BOARDhours of employment,orother terms orconditions of employment,unless or until saidorganization shall have been certified as suchrepresentative by the Board.WE WILL jointly and severally withRespondent Union reimburse those employeeswho became members of Respondent Unionafter the execution of the collective-bargainingagreement of February 21, 1966,formoneyspaid by them or deducted from their earningsfor initiation fees, dues, assessments,or otherobligationsofmembership in RespondentUnion.WE WILL,upon request,bargain collectivelywith the UnitedAssociation of Journeymen andApprenticesof thePlumbing and PipefittingIndustryof theUnited States and Canada,AFL-CIO,as the exclusive representative ofour employees in the bargaining unit describedbelow, and, if an understanding is reached,embody such understanding in a signedagreement.Said bargaining unit is:All employees of Glendora Plumbing andGlendora Plumbing Service performingplumbing,heating,and piping work, andalso plumbing repair work in the countiesof LosAngeles, Orange, Riverside, SanBernadino,Imperial,San Diego,Ventura,Santa Barbara, and San Luis Obispo, butexcludingofficeclericalemployees,professionalemployees,guards,watchmen,and supervisors as defined inthe Act.WE WILL offer those employees listed belowimmediate and full reinstatement to theirformer or substantially equivalent positionswithout prejudice to their seniority or otherrights and privileges originally enjoyed by them,and jointly and severally with RespondentUnion make them whole for any lossof pay theymay have suffered by reasonof Glendora'sdiscrimination against them.Robert HolmesVictor DimitRex WatermanRichard MarklandWilliamKehrLarrySamuelsRonald RayfieldJohn SherwoodWynn KaufmanRoger FergusonCHARLES MATHISJ.HOWARD JENKS D/B/AGLENDORA PLUMBING(Employer)DatedBy(Representative)(Title)ORRA D. JENKS D/B/AGLENDORA PLUMBINGSERVICE(Employer)DatedBy(Representative)(Title)Note: We will notify any employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 10th Floor, Bartlett Building, 215WestSeventh Street, Los Angeles, California 90014,Telephone 688-5850.APPENDIX BNOTICE TO ALL MEMBERS OF JOINT COUNCIL OFTHE BROTHERHOOD OF INDEPENDENT WORKERSPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT act as the collective-bargainingrepresentative of the employees of GlendoraPlumbing and Glendora Plumbing Service inthe unit found appropriate by the Board, for thepurposeofdealingwith said Companiesconcerning rates of pay, wages, hours ofemployment, or other terms or conditions ofemployment,unlessand until this labororganization shall have been certified by theBoard as the exclusive representative of thoseemployees.WE WILL NOT perform, enforce, or give effecttoourcollective-bargainingagreement ofFebruary 21, 1966, with Glendora PlumbingService or enter into or enforce any extension,renewal, modification, or supplement thereof,oranysupersedingcollective-bargainingagreement with Glendora Plumbing or GlendoraPlumbing Service.WE WILL NOT cause or attempt to causeGlendora Plumbing and Glendora PlumbingService to discriminate against employees inviolation of Section 8(a)(3) of the Act by enteringinto or maintainingany agreement with themwhich requires as a condition of employmentmembership in Respondent Union, or in anyother manner causing or attempting to causeGlendora Plumbing and Glendora PlumbingService to discriminate against any employee inviolation of Section 8(a)(3) of the Act.WE WILL jointly and severally with GlendoraPlumbing and Glendora Plumbing Servicereimburse those employeeswho became GLENDORA PLUMBINGmembers of our organization after execution ofthecollective-bargainingagreementofFebruary 21, 1966, for moneys paid by them ordeducted from their earnings for initiation fees,dues, assessments, or other obligations ofmembership in our organization, and makewhole the employees listed below for any loss ofpay they may have suffered by reason of theunlawful discrimination against them.Robert HolmesVictor DimitRex WatermanRichard MarklandWilliam KehrLarry SamuelsRonald RayfieldJohn SherwoodWynn KaufmanRoger FergusonCHARLES MATHISJOINT COUNCIL OF THEBROTHERHOOD OFINDEPENDENT WORKERS,AFFILIATED WITH THENATIONAL FEDERATIONOF INDEPENDENT UNIONS(Labor Organization)DatedBy(Representative)(Title)This notice must remain poster' for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 10th Floor, Bartlett Building, 215WestSeventh Street, Los Angeles, _ California 90014,Telephone 688-5850.107Brotherhood of Independent Workers, affiliated with theNational Federation of Independent Unions, herein calledRespondent Union or the BIW failed to file an answer.Because of this default and consonant with the motion oftheGeneral Counsel the allegations of the complaintapplying to Respondent Union are deemed admitted.Findings of fact, conclusions of law, and a recommendedorder will be issued based on the allegations of thecomplaint relating to Respondent Union.Upon a consideration of the entire record, including myobservation of the demeanor of the witnesses and briefsfiled by the General Counsel and Respondent Employer, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THEJURISDICTION OF THE BOARDJ.Howard Jenks, an individual, d/b/a GlendoraPlumbing, herein called Respondent or Glendora isengaged in the plumbing business at 540 South PasadenaAvenue, Glendora, California. In the course and conductof its business operations during the calendar year of 1965,a representative year, he purchased and received goodsand materials valued in excess of $50,000 from enterpriseslocated in the State of California which enterprisespurchasedand received said goods directly fromenterprises located outside the State of California.Orra D. Jenks, an individual, the wife of J. HowardJenks, has a certificate to do business under the fictitiousname of Glendora Plumbing Service. She allegedly has aplumbing business at the same address as her husbandusingthe same offices and shop.2There is no contention that her business meets thejurdictional standards of the Board. In the complaint theGeneral Counsel also alleges that she and her husbandconstitute a single employer engaged in commerce withinthe meaning of the Act.3II.THELABOR ORGANIZATIONS INVOLVEDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE K. KENNEDY, Trial Examiner: A hearing in thismatter was held in Los Angeles, California, on August 30and 31, 1966.1 The complaint alleges violations of Section8(a)(1), (2), (3), and (5) of the National Labor Relations Act,as amended, herein the Act, as well as violations ofSection 8(b)(1)(A) and (2). The Joint Council of theDistrict 16,UnitedAssociation of Journeymen andApprentices of the Plumbing and Pipefitting Industry ofthe United States and Canada,AFL-CIO,the ChargingParty in both cases, herein called the UA, is a labororganization within the meaning ofthe Act.4The Joint Council of the Brotherhood of IndependentWorkers, affiliatedwith the National Federation ofIndependent Unions, herein called Respondent Union orthe BIW is a labor organization within the meaning of theAct.'The consolidatedcomplaintwas issued on June 30,1966 Theoriginal chargeinCase 31-CA-331 was filed on February 24,1966. The amended charge in Case 31-CA-333 was filed onFebruary 28, 1966 The originalcharge inCase 31-CB-91 wasfiledon February 24, 1966 The amended charge in Case31-CB-91 was filed on February 28, 19662No charges were filedagainst her,she is notlisted as arespondentin the complaint,and consequently no order can issueagainst herThis has particular significance in connection with analternate positionindicated in the complaint to the effect that anappropriateunitwould consist of the employees of Jenks and hiswire even if they were regarded as separate employers This maybe an appropriateunit but inthe absence of a chargeagainst Mrs.Jenks, it is clear no order can be issued to compel her to engage incollective bargaining in a multiemployer unit.9Hereinafter the business in the name of J Howard Jenks willbe called Glendora and the business in the name of Orra Jenkswill be designated as Service This is done for the sake of clarityin setting forth the events involved and does not necessarilyindicate separate business entities' In a motion included in his brief the General Counsel movedto change the designation Local 398 to District Council No 16 andthe designation Plumbers to UA Although such change does notappear necessary it is consonant with the established proof andthe motion is hereby granted. 108DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THEUNFAIR LABOR PRACTICESA. Background EventsFor several years Glendora had a collective-bargainingagreementwith the UA. The latest one was entered into onJuly 1,1963, and was effective through June 30,1966. Thisagreement containeda union-security provision. Prior to1964 Glendora had a service department as well as a newconstructiondepartment.The service departmentengaged inservicing, repair of plumbing and heatingsystems, small additions, and remodeling jobs. It did notengageinnew construction work.Itsusual regularcomplement of employees was approximately two or three.In the later part of 1963, the service department waslargelydiscontinuedalthoughsomeserviceormaintenancework continued to be performed for some ofGlendora's general contractor customers.A certificate of doing business under the fictitious nameofGlendora Plumbing Service (herein Service) wasobtained by Orra Jenks in May or June 1964. Mr. JenksofferedGlendora employee Golden a job with Service.Golden was instructed by Mr. Jenks to prepare one ofGlendora's pickup trucks for service use by Service.Since its inception, Service used the same offices,premises,and facilities as Glendora. Service and Glendorareceived their mail at the same post office box and usedthe same telephones. The service work performed byService was of thesametype as performed by the servicedepartment of Glendora. Service has access and usedGlendora's equipment and Service equipment was used byGlendora. There wasa substantialamount of interchangebetween the employees of Service and Glendora. All of theregularemployees of Service have formerly beenemployees of Glendora. Mr. Jenks (owner of Glendora)made the estimates for the larger jobs done by Service.Mr. Jenks also supervised larger jobs of Service.B. The Appropriate UnitThe key issue in the determination of the appropriateunit iswhether the employees of Service should beincluded. Thisissuein turn revolves on the question ofwhether Service and Glendora are thesameemployer.Stated generally the question is whether Service (OrraJenks) is merely anameand a tool of Glendora (J. HowardJenks) to avoid the UA contract and to operate under theBIW contract. Some of the considerations touching on thispoint have been indicated above. The factors indicatingGlendora and Serviceare separate entitieswill be set forthfollowed by those indicating they are thesameenterprise.1.Indiciathat Glendora and Serviceare separatebusiness entitiesa.Glendora and Service each have their certificates offictitious name.b.Orra Jenks (Service)signspaychecks for Serviceemployees while Mr. Jenks (Glendora)signspaychecks foremployees of Glendora and there are separate payrollrecords.c.Commencing in 1966 Glendora paid Service for workdone for Glendora by Service employees.d.Golden, a Service employee had a business cardshowing 546 South Pasadena, Glendora (town), as theoffice of Service. The address of Glendora Plumbing is 540South Pasadena, Glendora.52. Indicia that Glendora and Service are one enterprise insubstance and only separate in forma.Prior to the certificate of doing business under afictitiousnamebeing issued to Service, Glendora had aservice department doing the same type of plumbing workas Service performed.b.The pickup truck fitted out by employee Golden in1964 for use by Service was registered in the name ofJ.Howard Jenks (Glendora) and obtained from Glendora.Until the advent of the BIW in 1966, Service employedprimarily nonunion employees.c.Glendora and Serviceuse the sameoffices, the samephone, and use a common toolroom and storage facilities,and also havea commonentrance.d.There was a substantial interchange of employeesbetween Glendora and Service. After the former Glendoraemployees started working for Service in 1964, theyworked for Glendora approximately one-third of the time.They were also paid by Glendora until the last part of 1966.In addition, the record reflects that Glendora employeesCarrion, Quiroz, Tones, Kaufman, Holmes, and Sherwoodwere used for service calls after the formal creation ofService in 1964. In the same period the record also reflectsGlendora employee Wakeman made 15 or 20 service callsand was paid for this work by Glendora.e.Glendora employee Holmes made 10 to 15 calls forService. Service, in addition to using Glendora's tools andmaterial,used Glendora's trucks.f.Mr. Jenks, d/b/a Glendora Plumbing, supervised themajor jobs of Service and gave advice in connection withperformance of Service jobs.g.Glendora and Service did work for the samecustomers. Glendora would warrant its work to generalcontractors for a year in connection with constructionwork.Service fulfilled thiswarranty by doing thenecessary repairs to fulfill this warranty.It.In connection with one project in 1966 a Glendoraemployee performed the prefabrication in the shop and theinstallation was done by Service employees on the projectwhich involved 38 new homes.i.The building at 546 South Pasadena, Glendora,although given as an address for Service was used only forstorage of materials which were used principally byGlendora.j.At the February 21, 1966,meetingJ.Howard Jenks(Glendora) had with his employees, he spoke about thebenefits of the BIW contract. At this same meeting hestated the work of the service section would increase andthe work of the plumbing department would decrease.After themeetingMr. Jenks (Glendora) offered employeeGolden, a Glendora employee, a job with Service.k.Employees called Glendora Plumbing Service the"service department."1.Work done for Glendora and Service was put on thesametimecard by employees.in.Glendora employee Wakeman testified credibly andwithout contradiction that at thetimehe was laid off, Mr.Jenks told him "that they were thinking of going into thenew Union, the Brotherhood of Independent Workers andhe did mention at thetimehe might go under doing it, buthe was going to give it a try."5The building at 546 South Pasadenacontainsno offices but isused only for storage ofmaterials usedmainly by Glendora GLENDORA PLUMBING109n.After the prehire agreement was signed by ServicewiththeBIW in February 1964, Glendora"subconstructed" at least four new construction jobs toService.Prior to the execution of the BIW contract,Service had never done any new construction work. Mr.Jenks did the estimating for these jobs and also for otherjobs on which Service bid. Orra Jenks testified sheassumed her husband Mr. Jenks supervised the jobsperformed by Service. There is no evidence in the recordthatMrs. Jenks ever reimbursed Mr. Jenks for his workdone for Service.o.After February 21, 1966, approximately the timeService and the BIW executed a collective-bargainingagreement,Glendora's payroll showed a dramatic change.In the payroll period immediately preceding February 21,1966, Glendora had 18 production employees. Two weekslater Glendora employed only two. Of the 16 remaining, 1quit and 11 were laid off allegedly for lack of work and theremaining4, the only employees of Glendora who at thattime apparently joined the BIW,6 were put on the Servicepayroll.The two employees retained by Glendora continued inits employ until June 30, 1966. During this same periodfive new employees were hired by Glendora for shortperiods. After June 30,1966, Glendora had no employees.In the case of Service, from a complement of at best twofull-timeemployeesand five occasional part-timeemployees in February it expanded to a total of seven full-timeemployees and two part-time employees. By August1966 Service had expanded to 19 full-time employeesincluding about 14 who had previously worked neither forGlendora nor Service.3.Prefatoryfinding on nature ofentity of Glendora andService and theappropriate unitThe above circumstances establish that Mr. Jenks(Glendora) established and effectively controlled Service.The recordsuggeststhe role of Orra Jenks was essentiallyclerical. It seems apparent that Service was originallyestablished to employ nonunion men and then later wasused by Mr. Jenks as a vehicle to avoid the UA contractGlendora had with it.7In summary it is found that Service, from the standpointof substance, has no separate status.It isa part of, or anappendage of, Glendora or it may be said accurately thatService and Glendora are the same business entities forpurposes of determining obligations imposed by the Act.In view of this, the appropriateunit isthat contained inthe agreement between Glendora and the UA, whichexpired in June 1966, containinga union-security andexclusive hiring provision.Accordinglyitisfound that the appropriate unitincludes all employees of Glendora (and Service) coveringall employees performing plumbing, heating, and pipingwork and also plumbing repair work,8 in the counties ofLos Angeles, Orange, Riverside, San Bernadino, Imperial,San Diego, Ventura, Santa Barbara, and San Luis Obispo,but excluding office clerical employees, professionalemployees, guards, watchmen, and supervisors as definedin the Act.Since the UA represented a majority of Glendora'semployees as of February 1966 (12 of 18 on payroll) andsince as itis specifically found the unfair labor practices ofGlendora did not affect the right of the UA to represent itsemployees,it isfound thatat all timesmaterial the UArepresented a majority of the employees of Glendora (andService).C.Unlawful AssistanceAs found above, the UA is the lawful representative ofall production employees of Glendora and Service. In viewof this, Section 8(f)e plays no part as a defense to theunlawful assistance extended to Service. At the time of theexecution of the agreement with Service, the UA was thelawful representative of all the production employees ofGlendora and Service. Hence the unlawfulagreementexecuted by Service with the BIW is unlawful support andviolative of Section 8(a)(2).Barney Wilkerson ConstructionCompany, 145NLRB 704,705-706.D. The Failure to BargainGlendora's unlawfully withdrawing recognition from theUA as the bargaining representative of Glendora andService employees, which constitute a single unit, is aclear violation of Section 8(a)(1) and(5). Barney Wilkerson,supraat 706.E. Alleged Unlawful DiscriminationThe events outlined above depict a plan to replaceemployees who were members of the UA with employeeswho were members of the BIW. This plan was confirmedtoGlendora employee Sherwood by Mr. Jenks when hewas laid off on February 18, 1966. Terminating theemploymentofanindividualbecauseofunionmembership or the lack of it is unlawful discriminationand a violation of Section 8(a)(3).In his brief the General Counsel claims the following asalleged discriminatees, which claim is supported by therecord.Robert HolmesRoger FergusonWynn KaufmanWilliam KehrJohn SherwoodRichard MarklandRex WatermanCharles MathisVictor DimitRonald RayfleldLARRY SAMUELSThe above were all members of the UA (GeneralCounsel's Exhibit 13). At themeetingof February 21,1966, at which Mr. Jenks was telling the employees aboutthe BIW contract, Holmes spoke up and said he did notwant anything to do with it.6G.C Exh. 37Business Representative Battany onFebruary 22, 1966, toldMr. Jenks he had heard thatJenks hadsigned a BIW agreement.Jenks replied that his wife had signed the agreement.Battanythenmade the accusation that this was a subterfuge Jenksanswered,"Well, it may be a subterfuge,but it's a legal way ofgetting around the current labor agreement that we had in effectat the time."8G.C Exh. 7(a), sec.II, 10(48)9As far as applicable, Section 8(f) provides: "It shall not be anunfair labor practice .for an employer engaged primarily in thebuilding and construction industry to make an agreementcovering employees engaged (or who, upon their employment, willbe engaged) in the building and construction industry with a labororganization of which building and construction employees aremembers(not established, maintained,or assisted by any actiondefined in section 8(a) of this Act as an unfair labor practice)because(1) the majority status of such labor organization has notbeen established under the provisions of section 9 of this Act priorto the making of such agreement,. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the above employees were laid off shortly before orafter February 21, 1966.10 All of them were entitled to berecalled by July 1966 at the latest. The number andidentity of employees entitled to be recalled at an earlierdatewillof necessity have to be determined at thecompliance stage of this proceeding.F.Respondent BIWAs previously noted, the Respondent BIW, by failing toanswer the complaint against it, admitted the truth of theallegations thereof and findings and conclusions and anorder will be issued against Respondent BIW based on theallegations of the complaints.The BIW executed a collective-bargaining agreementwith Service on February 21, 1966, which contained aclause requiring membership in the BIW as a condition ofemployment. At no time material has the BIW representedan uncoerced majority of the employees of Service orGlendora. Since February 21, 1966, BIW has maintainedtheaforesaidagreement in effect. The BIW sinceFebruary 21, 1966, on various dates exacted initiation fees,dues, and other fees from employees of Service under theterms of the said collective-bargaining agreement.By the aforesaid acts the BIW attempted to cause anddid cause Glendora and Service to discriminate againstemployees in violation of Section 8(a)(3) of the Act, and didthereby engage in, and is thereby engaging in, unfair laborpractices within the meaning of Section 8(b)(2) of the Act.As a result of said agreement the BIW caused Glendoraand Service to discriminate against employees RobertHolmes, Wynn Kaufman, John Sherwood, Rex Waterman,Victor Dimit, Roger Ferguson, William Kehr, RichardMarkland, Charles Mathis, Ronald Rayfield, and LarrySamuels.IV.THE EFFECT OF UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Glendora is engaged in commerce withinthe meaning of the Act.2.Respondent BIW and the UA are labor organizationswithin the meaning of the Act.3.By discriminating with respect to the employment ofRobert Holmes, Wynn Kaufman, John Sherwood, RexWaterman, Victor Dimit, Roger Ferguson, William Kehr,Richard Markland, Charles Mathis, Ronald Rayfield, andLarry Samuels, Respondent Glendora and Service haveengaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By recognizing the BIW and executing a collective-bargaining agreement when it did not represent anuncoercedmajority of its employees, Glendora andService have committed unfair labor practices within themeaning of Section 8(a)(2) of the Act.10The exact dates of the layoff will have to be determined fromthe original records as the copies in evidence are illegible Inaddition,at the compliance stage of this proceeding, the5.By withdrawing recognition from the UA and failingand refusing to bargain with it when it was the majorityrepresentative of its employees, Respondent Glendora andService have engaged in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the foregoing conduct and by stating that thework of the service department would increase and thework of the plumbing department would decrease as partof an attempt to induce employees to join the BIW,Respondent Glendora and Service have engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.7.By executing a collective-bargainingagreementcontaining a union-security provision when it did notrepresent an uncoerced majority of the employees and bycausing Glendora and Service to discriminate against theemployees named in paragraph 3, above, Respondent BIWhas committed unfair labor practices within themeaningof Section 8(b)(2) and (1)(A) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.THE REMEDYHaving found that Glendora and Service and the BIWhave engaged in certain unfair labor practices it will berecommended that they cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.By reason of the discriminations practiced against them,itwill be recommended that the employees discriminatedagainst listed in paragraph 3, Conclusions of Law, bereimbursed for any loss of wages caused by suchdiscrimination.Loss of pay shall be computed inaccordancewith the formula proscribed inF.W.Woolworth Company,90 NLRB 289, together with 6percent interest per annum, as proscribed inIsis Plumbingand HeatingCo., 138 NLRB 716.By reason of such discrimination practiced against themitwillbe recommended that employees discriminatedagainst listed in paragraph 3, Conclusions of Law, bereimbursed for initiation fees, dues,- and any other feesexacted from them in accordance with the collective-bargaining agreement between Service and the BIW.Itwill be recommended that Glendora and Service andthe BIW be jointly and severally liable for the aforesaidloss of wages, initiation fees, dues, and any other feespayable under the contract between Service and the BIW.Itwillbe further recommended that the aforesaiddiscriminatees be offered reinstatement to their same orsubstantially equivalent positions.Itwill be recommended that Glendora and Service,upon request, recognize and bargain with the UA as thecollective-bargaining representative of its productionemployees.Itwillbe recommended that Glendora and Servicewithdraw recognition and cease giving effect to anycollective-bargaining agreement with the BIW.Itwill be recommended that Glendora and Service andthe BIW cease and desist from such unfair labor practicesas indicated above or any of a like nature.Itwill also be recommended that Glendora and Serviceand the BIW post notices labeled Appendixes A and B,respectively.[Recommended Order omitted from publication.]availability of work before July 1966 will haveto be ascertained inconnectionwith an inquiry as to backpayentitlement